
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 9
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Gene Green of
			 Texas introduced the following joint resolution; which was referred
			 to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to abolish the electoral college and to provide for the
		  direct popular election of the President and Vice President of the United
		  States.
	
	
		1.Short titleThis joint resolution may be cited as the
			 Every Vote Counts Amendment.
		2.Constitutional
			 amendmentThe following
			 article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the Constitution
			 when ratified by the legislatures of three-fourths of the several States within
			 seven years after the date of its submission for ratification:
			
				 —
					1.The President and Vice President shall be
				elected by the people of the several States and the district constituting the
				seat of government of the United States.
					2.The electors in each State shall have the
				qualifications requisite for electors of Senators and Representatives in
				Congress from that State, except that the legislature of any State may
				prescribe less restrictive qualifications with respect to residence and
				Congress may establish uniform residence and age qualifications.
					3.The persons having the greatest
				number of votes for President and Vice President shall be elected.
					4.Each elector shall cast a
				single vote jointly applicable to President and Vice President. Names of
				candidates may not be joined unless they shall have consented thereto and no
				candidate may consent to the candidate’s name being joined with that of more
				than one other person.
					5.The Congress may by law provide
				for the case of the death of any candidate for President or Vice President
				before the day on which the President-elect or Vice President-elect has been
				chosen, and for the case of a tie in any election.
					6.This article shall apply with
				respect to any election for President and Vice President held after the
				expiration of the 1-year period which begins on the date of the ratification of
				this
				article.
					.
		
